DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The prese8nt application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-13, 15-19, and 21-22 are pending, of which claims 1, 21, and 22 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered, the examiner’s reply is the following.
Regarding the rejection of the claims 1-13, 15-19, and 21-22 under 35 USC 101, the applicant’s arguments and amendments are persuasive and the rejection is withdrawn.
Regarding the rejection of the claims under 35 USC 103, Applicant’s arguments with respect to the claims have been considered and the examiner’s reply is the following:
With respect to applicant argument A that “Claim 1 - The cited references do not teach or suggest defining an optimization objective as a function of the shape of the technical device and of the determined at least one fluid dynamic parameter and optimizing, based on the optimization objective, the shape of the technical device to achieve an optimal shape.” Response at 13. The examiner finds this persuasive with respect to the amended language of this claim and has modified the rejection to address the amended language below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 limitations “means for discretizing the shape of the technical device”; and “means for using a Geometric Convolutional Neural Network (CNN) to determine a prediction of the at least one fluid dynamic parameter”, “means for defining an optimization objective”, and “means for optimizing” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 21 limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0031 and 0043 describe discretization of an object; paragraph 0034 with computer programs and non-transitory computer readable medium to execute the methods disclosed. Fig. 3 and accompanying text in 0061-0063 describing the algorithm for optimization and predictions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “The method of claim 5” and the limitation "generating new training data".  This renders the claim unclear because claim 5 was cancelled and an introduction of “new” training data is not possible when no previous “training data” was recited in the claim.  
Claim 1-4, 6-13, 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the determined technical device" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Is this supposed to be “the discretized shape of the technical device”? The remaining dependent claims are rejected for their inherited deficiencies from claim 1.
Claims 1-4, 6-13, 16, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: training the Geometric CNN. These independent claims only recite a Geometric CNN with no training limitations, or any indication that the Geometric CNN is already trained for predicting the fluid dynamic parameter. Thus, there is an element of training the Geometric CNN that appears to be missing and the Geometric CNN would be unable to actually make a prediction for the fluid dynamic parameter. The dependent claims 15, 17 and 18 all introduce elements of training the CNN that appears to be missing from the independent claims, and thus are not rejected for omitting essential elements (Claim 17 has other 112(b) rejections noted above). The remaining dependent claims are rejected for their inherited deficiencies from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 10-11, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Emre Yilmaz and Brian German, “A Convolutional Neural Network Approach to Training Predictors for Airfoil Performance” AIA A Aviation Forum, 18th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference, pp. 1-19 (June 2017) (“Yilmaz”) in view of Jonathan Masci, et al., “Geodesic Convolutional Neural Networks on Riemannian Manifolds,” 2015 IEEE International Conference on Computer Vision Workshops, p. 832-840 (2015) and further in view of Rai, US Patent No. 7,454,321 (submitted in IDS dated 2/25/2020 “Rai”).
Claim 1. Yilmaz discloses A computer-implemented method for optimizing the shape of a technical device adapted to be exposed to a fluid flowing around a contour of said device with respect to at least one fluid dynamic parameter (Yilmaz, Abstract “This paper presents formulations and results of the application of deep learning methodologies, which have become popular extensions to machine learning, to airfoil performance prediction. Expensive computational fluid dynamics (CFD) simulations and wind tunnel tests in the earlier phases of the aircraft and airfoil design process are costly in terms of financial budgets and program schedule.” The preamble is not construed as limiting, but is disclosed by Yilmaz as predicting the airfoil performance is part of basic optimization of design. See also Yilmaz p. 2 first paragraph describing that the paper is about convolutional neural networks and optimization methods.), comprising: 
discretizing the shape of the technical device (Yilmaz, Figs. 3 and 5 illustrating airfoil surface points; p. 6 paragraph 3 “several ways of defining inputs and outputs can be formulated. Based on an initial definition of a coordinate system to describe the airfoil geometry, (x, y), one approach is to define stations at specific x coordinate points along the chord, c, as explained above.” Examiner’s Note (EN): the contour of the airfoil shape is realized by coordinates.); and 
inputting into a Geometric Convolutional Neural Network (CNN) for computing a prediction of the at least one fluid dynamic parameter (Yilmaz, p. 6 paragraph 2 “The training input for each network includes: (1) the arranged y coordinates for the entire airfoil and (2) the x coordinate of the point at which the prediction task should be executed. The y coordinates are arranged so that they start from the trailing edge, passing through all discretized points over the surface of the entire airfoil to finish at the same point while traversing the upper surface, the leading edge and the lower surface, successively. The training labels includes the Cp values of samples at the NN-training points. The outputs from the training phase are the estimated parameters for the trained networks.”; p. 6 paragraph 4 “The training input for each network includes: (1) the arranged y coordinates for the entire airfoil and (2) the x coordinate of the point at which the prediction task should be executed. The y coordinates are arranged so that they start from the trailing edge, passing through all discretized points over the surface of the entire airfoil to finish at the same point while traversing the upper surface, the leading edge and the lower surface, successively. The training labels includes the Cp values of samples at the NN-training points. The outputs from the training phase are the estimated parameters for the trained networks.”).
Yilmaz does not explicitly disclose using a three-dimensional surface mesh as the dataset for the CNN; and defining an optimization objective as a function of the shape of the determined technical device and of the at least one fluid dynamic parameter; and optimizing, based on the optimization objective, the shape of the technical device to achieve an optimal shape.
Masci teaches applying CNN to three-dimensional surface meshes (Masci, see Abstract, p. 833 section 2 Background, p. 834 section 4 Convolutional neural networks on manifolds, Masci describes discretization on meshed surfaces with Geodesic Convolutional Neural Networks (GCNN), resorting to a spatial definition of the convolution operation based on local intrinsic patches. Among other applications, such models were shown to achieve state-of- the-art performance in finding correspondence between deformable 3D shapes. Followup works proposed different construction of intrinsic.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yilmaz (directed to using CNNs to predict airfoil performance) and Masci (directed to extending CNNs to 3D shape analysis) and arrived at a method of discretizing shapes and applying the data to a CNN for 3D shapes. One of ordinary skill in the art would have been motivated to make such a combination because extending 2D shapes to 3D for real-world shapes such as airfoils or blades is a logical next step. And the GCNN model is a flexible and generic approach that can be applied in a variety of functions as taught in Masci (p. 838 Conclusion).
Rai teaches defining an optimization objective as a function (Rai, Figs. 8A-8C illustrating an optimization process for developing a response surface (i.e., shape) of an airfoil based on at least one fluid dynamic parameter; column 7 lines 25-30 “FIGS. SA, 8B and SC are a flow chart illustrating the application of a response surface methodology (RSM) used in this invention to obtain an optimal cross-sectional shape of an airfoil, as an example, where specified pressure values at selected locations on the airfoil perimeter are to be matched as closely as possible.”; column 8 lines 9-18 describing the objective function based on the shape and pressure distribution) of the shape of the determined technical device (Rai, column 7 lines 30-36) “In step 81, a set of parameters, expressed here as a vector p=(p,, PM), is provided that adequately describes the airfoil cross-sectional shape (referred to as a "shape" herein), where M (~I) is a selected positive integer. For example, the airfoil shape might be described by (1) first and second radii that approximate the shape of the airfoil at the leading edge and at the trailing edge”) and of the at least one fluid dynamic parameter (Rai, column 7 lines 60-65 describing calculating a parameter set for the pressure distribution (i.e., at least one fluid dynamic parameter)); and optimizing, based on the optimization objective, the shape of the technical device to achieve an optimal shape (Rai, Figs. 8A-8C illustrating the optimization method steps 81-93 see column 7 line 25- column 9 line 30 for the detailed description that results in “the design described by this parameter set as optimal”); Fig. 9 FIG. 9 graphically illustrates an initial turbine airfoil shape ( dotted curve) and a corresponding optimized turbine airfoil (solid curve) that is produced according to the invention.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yilmaz (directed to using CNNs to predict airfoil performance), Masci (directed to extending CNNs to 3D shape analysis), and Rai (directed to computer-based fluid analysis) and arrived at a method of discretizing shapes and applying the data to a CNN for 3D shapes for fluid flow analysis with CFD. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using a variety of data approaches of Rai as a variant in Yilmaz, in order to provide more flexible techniques for simulating fluid flows around a larger class of objects (column 1 lines 57-60).

Claim 2. Modified Yilmaz teaches The method of claim 1, wherein the at least one fluid dynamic parameter comprises at least one of: pressure profile along the contour of the technical device (CP), pressure drag coefficient (CDp), friction drag coefficient (CDf) and/or lift-to-drag ratio (L/D) (Yilmaz, p. 6 paragraph 2 
    PNG
    media_image1.png
    191
    989
    media_image1.png
    Greyscale
.

Claim 3. Modified Yilmaz teaches The method of claim 1, wherein the technical device comprises an airfoil, a windmill blade, a vessel and/or a vehicle (Yilmaz, “Predicting airfoil performance can be described generally as the prediction of the pressure distribution at x coordinates normalized with respect to the chord length.”).

Claim 6. Modified Yilmaz teaches The method of claim 1. Yilmaz does not explicitly disclose, but teaches wherein optimizing the shape of the technical device to achieve the optimal shape comprises optimizing the shape of the technical device using a gradient descent algorithm (Yilmaz, p. 2 paragraph 1 “If a gradient descent (GD) algorithm is chosen as optimizer, updates for network parameters, namely, weights and biases, should be evaluated, and, in this context, the partial derivatives of the cost with respect to parameters must be computed.”; p. 5 paragraph 5 “Adaptive Moment Estimation (Adam)4 is a stochastic gradient descent variant that is dependent upon the first and the second order moments of the gradients of the loss function. In stochastic gradient descent methods, the gradient is approximately calculated by using a mini-batch from the original training data set. While training the CNN layers, Adam can be chosen as the optimizer.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Yilmaz (directed to using CNNs to predict airfoil performance), Masci (directed to extending CNNs to 3D shape analysis), and Rai (directed to computer-based fluid analysis) before them, to have tried to address the need (applying optimization of shapes) of Rai by using one or more of the known predictable solutions (such as the gradient descent algorithm) of Yilmza, because one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success that a variety of optimization algorithms may be pursued and investigated to improve the accuracy of the results.

Claim 7. Modified Yilmaz teaches The method of claim 1, wherein a convolution of the CNN comprises a circular convolution (Yilmaz, p. 9 paragraph 2 discussing the sequence of convolution that is construed as periodic and thus circular).

Claim 10. Modified Yilmaz teaches The method of claim 1, further comprising applying at least one constraint to the three-dimensional surface mesh (Yilmaz, p. 6 paragraph 4 “The training labels includes the Cp values of samples at the NN-training points. The outputs from the training phase are the estimated parameters for the trained networks. These parameters, Θ0, . . . ,ΘM can be considered as the values obtained for the weights and biases that connect neighboring layers.” EN: the parameters, weights and biases are constraints).

Claim 11. Modified Yilmaz teaches The method of claim 10, wherein the at least one constraint forces at least one point of the three-dimensional surface mesh to remain at a predefined location (Yilmaz, p. 6 paragraph 2 “The prediction is made based on the coordinates of the airfoil surface which are represented by y coordinates. In this formulation, the y coordinate values at stationary x points represent the thickness and camber distribution along the chord, and the corresponding geometric boundary of the airfoil. The intent is to predict the pressure coefficient at each x point along the airfoil surface.”).

Claim 15. Modified Yilmaz teaches The method of claim 10, further comprising: generating a plurality of discretizations of National Advisory Committee for Aeronautics (NACA) profiles (Yilmaz, see Fig. 5 NACA profiles); and training the Geometric CNN with the generated discretizations and the at least one computed fluid dynamic parameter (Yilmaz, p. 7 paragraph “For the training stage, a random combination of 70% of the total number of airfoils were used for training, and, the remaining 30% were used for validation.” It would be obvious to use the CFD from Rai in conjunction with the CNN of Yilmaz to improve the accuracy of the models.).
Yilmaz does not explicitly disclose using a computational fluid dynamic (CFD) simulator for computing the at least one fluid dynamic parameter based on the generated discretizations.
Rai teaches using a computational fluid dynamic (CFD) simulator for computing the at least one fluid dynamic parameter based on the generated discretizations (Rai, column 2 lines 1-21 “the method implements the following steps or processes: (1) provide a specification of a desired pressure value at each of a sequence of selected locations on a perimeter of a turbine 5 airfoil; (2) provide an initial airfoil shape; (3) provide a statement of at least one constraint that a final airfoil shape must conform to; ( 4) use computational fluid dynamics ("CFD") to estimate a pressure value at each of the selected perimeter locations for the initial airfoil shape; (5) use computational fluid dynamics (CFD) to determine the pressure distribution for airfoil shapes that are small perturbations to the initial airfoil shape; (6) use an estimation method, such as a neural network, a support vector machine, or a combination thereof, to construct a response surface that models the pressure distribution as a function of the airfoil shape, using the CFD data; (7) use an optimization algorithm to search the response surface for the airfoil shape having a corresponding pressure distribution that is closer to the specified target pressure distribution; and (8) provide at least one of an alphanumeric description and a graphical description of the modified airfoil shape.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yilmaz (directed to using CNNs to predict airfoil performance), Masci (directed to extending CNNs to 3D shape analysis), and Rai (directed to computer-based fluid analysis) and arrived at a method of discretizing shapes and applying the data to a CNN for 3D shapes for fluid flow analysis with CFD. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using a variety of data approaches of Rai as a variant in Yilmaz, in order to provide more flexible techniques for simulating fluid flows around a larger class of objects (column 1 lines 57-60).

Claim 16. Modified Yilmaz teaches The method of claim 15, wherein generating the discretizations comprises adding noise to the NACA profiles (Yilmaz, p. 7 paragraph 3 “For each airfoil, 1600 sampling points were generated. In order to generate these points, various interpolation approaches from spline to cubic were employed in an airfoil-specific manner for the surface points. These interpolations were revised and altered locally for leading and trailing edge regions by fitting an elliptical arc or a line when the interpolated coordinates do not agree with UIUC data. The smoothness of the points during the generation of points was also verified.” The interpolations to the data points is equivalent to adding noise by altering the exact data).

Claim 17. Modified Yilmaz teaches The method of claim 5 [sic]. Yilmaz does not explicitly disclose, but Rai teaches wherein the discretized shape or the three-dimensional surface mesh representing the technical device is passed to a computational fluid dynamic (CFD) simulator for generating new training data for the Geometric CNN (Rai, column 2 lines 1-21 “the method implements the following steps or processes: (1) provide a specification of a desired pressure value at each of a sequence of selected locations on a perimeter of a turbine 5 airfoil; (2) provide an initial airfoil shape; (3) provide a statement of at least one constraint that a final airfoil shape must conform to; ( 4) use computational fluid dynamics ("CFD") to estimate a pressure value at each of the selected perimeter locations for the initial airfoil shape; (5) use computational fluid dynamics (CFD) to determine the pressure distribution for airfoil shapes that are small perturbations to the initial airfoil shape; (6) use an estimation method, such as a neural network, a support vector machine, or a combination thereof, to construct a response surface that models the pressure distribution as a function of the airfoil shape, using the CFD data; (7) use an optimization algorithm to search the response surface for the airfoil shape having a corresponding pressure distribution that is closer to the specified target pressure distribution; and (8) provide at least one of an alphanumeric description and a graphical description of the modified airfoil shape.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yilmaz (directed to using CNNs to predict airfoil performance), Masci (directed to extending CNNs to 3D shape analysis), and Rai (directed to computer-based fluid analysis) and arrived at a method of discretizing shapes and applying the data to a CNN for 3D shapes for fluid flow analysis with CFD. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using a variety of data approaches of Rai as a variant in Yilmaz, in order to provide more flexible techniques for simulating fluid flows around a larger class of objects (column 1 lines 57-60).

Claim 18. Modified Yilmaz teaches The method of claim 1, wherein the Geometric CNN is trained during optimization (Yilmaz, Fig. 7 illustrating training optimizations for CNN, p. 10 paragraph 2 “Figures 7 on the following page show the change of training mini-batch accuracy and the cross entropy with the iterations during training optimization for CNN II. Red and blue curves in Figures 7 on the next page respectively correspond to the lower and upper surfaces. The optimization shows that the training accuracy values converge to 1 as more and more mini-batches are fed.”).

Claim 19. Modified Yilmaz teaches The method of claim 1, wherein the three-dimensional surface mesh (Masci, see Abstract, p. 833 section 2 Background, p. 834 section 4 Convolutional neural networks on manifolds, Masci describes discretization on meshed surfaces with Geodesic Convolutional Neural Networks (GCNN), resorting to a spatial definition of the convolution operation based on local intrinsic patches. Among other applications, such models were shown to achieve state-of- the-art performance in finding correspondence between deformable 3D shapes. Followup works proposed different construction of intrinsic.), comprises at least one of a plurality of vertices and at least one edge between the vertices or an adjacency matrix describing the at least one edge (Yilmaz, p. 7 paragraph 3 “For each airfoil, 1600 sampling points were generated. In order to generate these points, various interpolation approaches from spline to cubic were employed in an airfoil-specific manner for the surface points. These interpolations were revised and altered locally for leading and trailing edge regions by fitting an elliptical arc or a line when the interpolated coordinates do not agree with UIUC data. The smoothness of the points during the generation of points was also verified.”).

Claim 21 contains limitations for a system which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.

Claim 22 contains limitations for a system which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.

Claim 4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Emre Yilmaz and Brian German, “A Convolutional Neural Network Approach to Training Predictors for Airfoil Performance” AIA A Aviation Forum, 18th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference, pp. 1-19 (June 2017) (“Yilmaz”) in view of Jonathan Masci, et al., “Geodesic Convolutional Neural Networks on Riemannian Manifolds,” 2015 IEEE International Conference on Computer Vision Workshops, p. 832-840 (2015) in view of Rai, US Patent No. 7,454,321 (submitted in IDS dated 2/25/2020 “Rai”) and further in view of Umetani, US Patent Application No. 2019/0050506 (“Umetani”).
Claim 4. Modified Yilmaz teaches The method of claim 1. Yilmaz does not explicitly disclose, wherein the three-dimensional surface mesh comprises a plurality of points uniformly distributed along the contour of the technical device.
Umetani teaches wherein the three-dimensional surface mesh comprises a plurality of points uniformly distributed along the contour of the technical device (Umetani, [0048] “parameterization application 230 selectively chooses which exterior cubes subdivide. In some embodiments, parameterization application 230 uniformly subdivides the exterior cubes such that all cubes are subdivided into eight children exterior cubes.”).
Yilmaz and Umetani are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including the uniform distribution approach of Umetani as a variant in Yilmaz, in order to provide more effective techniques for simulating fluid flows around objects ([0004]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yilmaz (directed to using CNNs to predict airfoil performance), Masci (directed to extending CNNs to 3D shape analysis), Rai (directed to computer-based fluid analysis and Umetani (directed to neural network based fluid analysis) and arrived at a method of discretizing shapes and applying the data to a CNN for 3D shapes for fluid flow analysis. One of ordinary skill in the art would have been motivated to make such a combination because extending 2D shapes to 3D for real-world shapes such as airfoils or blades is a logical next step in order to provide more effective techniques for simulating fluid flows around objects ([0004]).

Claim 12. Modified Yilmaz teaches The method of claim 10. Yilmaz does not explicitly disclose wherein the at least one constraint comprises a zone that stays inside of the shape of the technical device, wherein the zone preferably comprises at least one of a rectangle, parallelepiped, ellipsoid and/or an ellipsis.
Umetani teaches wherein the at least one constraint comprises a zone that stays inside of the shape of the technical device, wherein the zone preferably comprises at least one of a rectangle, parallelepiped, ellipsoid and/or an ellipsis (Umetani, [0042] “parameterization application 230 adds additional cubes outside and around the initial polycube by creating a bounding box that contains the initial polycube and then filling in the space between the initial polycube and the bounding box with additional cubes, referred to herein as exterior cubes. Cubes that lie on the interior of the polycube are referred to herein as input cubes.”).
Yilmaz and Umetani are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using polycube approach of Umetani as a variant in Yilmaz, in order to provide more effective techniques for simulating fluid flows around objects ([0004]).

Claim 13. Modified Yilmaz teaches The method of claim 10. Yilmaz does not explicitly disclose, wherein the at least one constraint comprises at least one of a regularity measure of the shape of the technical device or a variance measure of an inter-coordinate distance of the shape of the technical device.
Umetani wherein the at least one constraint comprises at least one of a regularity measure of the shape of the technical device or a variance measure of an inter-coordinate distance of the shape of the technical device (Umetani, ]0047] “each surface point on the edge of the polycube moves based on a linear interpolation of two corner points” which is a measure of the shape).
Yilmaz and Umetani are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using a variety of data approaches of Umetani as a variant in Yilmaz, in order to provide more effective techniques for simulating fluid flows around objects ([0004]).
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references of record disclose or fairly suggest the following:
Claim 8: “wherein the Geometric CNN comprises: a first branch for computing a pressure profile along the contour of the technical device (CP), wherein the first branch preferably comprises a fully-convolutional network; and a second branch for computing a pressure and friction drag coefficient (CD), wherein the second branch preferably comprises a fully-connected network.” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. M. Secanell and A. Suleman, “Design of a Morphing Airfoil Using Aerodynamic Shape Optimization,” AIA A Journal Vol. 44, No. 7, July 2006 related to computer-based shape optimization based on computational fluid dynamics solvers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148